Case 1:17-cv-01789-DLC Document 517 Filed 10/18/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

licv1789 (DLC)

SECURITIES AND EXCHANGE COMMISSION,
ORDER

Piaintiff,

-V-

 

 

 

LEK SECURITIES CORPORATION, SAMUEL
LEK, VALI MANAGEMENT PARTNERS d/b/a

AVALON FA LTD, NATHAN FAYYER, and :
SERGEY PUSTELNIK a/k/a SERGE PUSTELNIK:

ir
2
att
MG
# om
pene
2
oy

 

oad

kicks J Ad why

 

pera, ket a eras BT,

Loft 8 Jang

emanate,

{poe tee accent Oca ae

i Jorn pons baee
i
i
i

Defendants.

 

DENISE COTE, District Judge:

Having reviewed each prospective juror’s completed
questionnaire and the parties’ submissions with respect to the
prospective jurors who should be excused because of hardships,
it is hereby

ORDERED that the following jurors shall be excused:

 

 

 

 

 

 

 

2 69 143
3 73 144
4 76 145
11 78 147
12 79 154
13 Bi 156
14 B2 157

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-01789-DLC Document 517 Filed 10/18/19 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15 85 158
17 87 159
18 89 162
20 91 163
21 93 164
22 94 166
23 95 168
26 97 170
2g 98 171
29 100 172
36 104 174
37 105 175
38 106 177
40 107 178
4l 111 179
42 113 190
45 116 191
4’) 117 192
48 122 194
54 125 196
55 127 197
60 129 198

 

 

 

 

 
Case 1:17-cv-01789-DLC Document 517 Filed 10/18/19 Page 3 of 3

 

 

 

 

 

 

 

 

 

62 131

63 132

65 135

68 136
SO ORDERED;

Dated: New York, New York

October 18, 2019

re Le

lim Ce
United sen es District Judge
